PER CURIAM.
By petition for a writ of certiorari, petitioner seeks review of the order of the Industrial Relations Commission disquali*824fying her from unemployment compensation benefits because she voluntarily left her employment without good cause attributable to her employer.
Our examination of the record and consideration of the briefs and oral argument submitted by the parties indicate that the respondent’s findings are supported by competent, substantial evidence and that the law was correctly applied in this case. Therefore, the petition for writ of certiora-ri is denied.
SPECTOR, C. J., and RAWLS and JOHNSON, JJ„ concur.